         Case 1:20-cv-03817-CKK Document 61 Filed 06/23/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
RED LAKE BAND OF CHIPPEWA                     )
INDIANS, et al.,                              )
                                              )
                        Plaintiffs,           )
                                              )
                        vs.                   )       Civil Action No. 1:20 cv-03817 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS,                                    )
                                              )
                        Federal Defendant, )
                                              )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                        Defendant-Intervenor. )
____________________________________)
____________________________________
                                              )
FRIENDS OF THE HEADWATERS,                    )
                                              )
                        Plaintiff,            )
                                              )
                        vs.                   )       Civil Action No. 1:21 cv-00189 (CKK)
                                              )
UNITED STATES ARMY CORPS OF                   )
ENGINEERS, COL. KARL JANSEN,                  )
District Engineer, St. Paul District,         )
                                              )
                        Federal Defendants, )
and                                           )
                                              )
ENBRIDGE ENERGY, LIMITED                      )
PARTNERSHIP,                                  )
                        Defendant-Intervenor. )
____________________________________)

  FEDERAL DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT AND
    RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTIONS FOR SUMMARY
                            JUDGMENT



                                                  1
          Case 1:20-cv-03817-CKK Document 61 Filed 06/23/21 Page 2 of 3



       Federal Defendants United States Army Corps of Engineers and Col. Karl Jansen,

District Engineer, St. Paul District, hereby move for summary judgment to be entered in their

favor on all claims in this litigation, pursuant to Rule 56 of the Federal Rules of Civil Procedure

and Local Civil Rule 7, for the reasons stated in the accompanying Memorandum of Points and

Authorities.

       Respectfully submitted this 23rd day of June, 2021.

                                              JEAN E. WILLIAMS
                                              Acting Assistant Attorney General
                                              Environment and Natural Resources Division


                                              /s/ Sara E. Costello
                                              SARA E. COSTELLO (KS Bar No. 20898)
                                              MATTHEW MARINELLI
                                              AMANDA STONER
                                              Trial Attorneys
                                              Natural Resources Section
                                              Environment and Natural Resources Division
                                              U.S. Department of Justice
                                              Post Office Box 7611
                                              Washington, DC 20044-7611
                                              202-305-0484 (Costello)
                                              sara.costello2@usdoj.gov

                                              /s/ Heather E. Gange
                                              HEATHER E. GANGE (DC Bar 452615)
                                              Senior Counsel
                                              MARK L. WALTERS
                                              Trial Attorney
                                              Environmental Defense Section
                                              Environment and Natural Resources Division
                                              U.S. Department of Justice
                                              Post Office Box 7611
                                              Washington, DC 20044-7611
                                              202-532-3157 (Gange)
                                              202-616-9190 (Walters)
                                              Heather.Gange@usdoj.gov
                                              Mark.Walters@usdoj.gov

                                              Attorneys for Federal Defendants


                                                 2
        Case 1:20-cv-03817-CKK Document 61 Filed 06/23/21 Page 3 of 3



OF COUNSEL:
MELANIE CASNER
Assistant Counsel
Office of Chief Counsel
U.S. Army Corps of Engineers




                                      3
